DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 53-72 are allowed.
The following is an examiner’s statement of reasons for allowance, the prior art of record fails to teach or suggest: forming a growth mask layer over a semiconductor material layer; forming a patterned hard mask layer over the growth mask layer, the patterned hard mask layer including a plurality of openings that are laterally spaced apart, forming a nano-imprint lithography (NIL) resist layer over the growth mask layer and over the patterned hard mask layer; imprinting a pattern of recesses on an upper surface of the NIL resist layer by stamping with a nano-imprint lithography stamp; transferring a pattern into the NIL resist layer through at least portions of the growth mask layer, wherein the growth mask layer becomes a patterned growth mask layer with openings therein; and growing semiconductor material portions through the openings in the patterned growth mask layer; wherein: the nano-imprint lithography stamp includes an array of protrusions that extend over the plurality of openings in the patterned hard mask layer; and the pattern is transferred into the NIL resist layer underneath the plurality of openings in the patterned hard mask layer by anisotropically etching the NIL resist layer selective to the patterned hard mask layer (claims 53-58) forming a growth mask layer over a semiconductor material layer; forming a nano-imprint lithography (NIL) resist layer over the growth mask layer; imprinting a pattern of recesses on an upper surface of the NIL resist layer by stamping with a nano-imprint lithography stamp; transferring a pattern into the NIL resist layer through at least portions of the growth mask layer, wherein the growth mask layer becomes a patterned growth mask layer with openings therein; and growing semiconductor material portions through the openings in the patterned growth mask layer, wherein: the nano-imprint lithography stamp includes multiple clusters of protrusions; each cluster of protrusions is laterally spaced apart from other clusters of protrusions; the openings of the patterned growth mask layer are formed as clusters of openings; and each cluster of openings is laterally spaced apart from other clusters of openings (claims 59-61) forming a patterned hard mask layer over a semiconductor material layer, forming a growth mask layer over the semiconductor material layer and over the patterned hard mask layer; forming a nano-imprint lithography (NIL) resist layer over the growth mask layer and over the patterned hard mask layer; imprinting a pattern of recesses on an upper surface of the NIL resist layer by stamping with a nano-imprint lithography stamp; -6-U.S. Application No.: 16/084,849VIA EFS Attorney Docket No.: 9308-074 transferring a pattern into the NIL resist layer through at least portions of the growth mask layer, wherein the growth mask layer becomes a patterned growth mask layer with openings therein; and growing semiconductor material portions through the openings in the patterned growth mask layer; wherein: the patterned hard mask layer includes an aperture region that laterally surrounds alignment mark regions; a top surface of the growth mask layer is physically exposed in each of the aperture region; the nano-imprint stamp includes an array of protrusions; the portions of the growth mask layer are located in the aperture region; transfer of the pattern in the NIL resist layer through at least the portions of the growth mask layer is performed by anisotropically etching the growth mask layer employing a combination of the NIL resist layer and the patterned hard mask layer as an etch mask; the openings in the patterned growth mask layer are formed in the aperture region; and the method further comprises: forming alignment structures in alignment mark regions, and applying and lithographically patterning a photoresist layer employing the alignment structures as alignment marks for alignment of a lithographic pattern (claims 62-66) forming a growth mask layer over a semiconductor material layer; forming a nano-imprint lithography (NIL) resist layer over the growth mask layer; imprinting a pattern of recesses on an upper surface of the NIL resist layer by stamping with a nano-imprint lithography stamp; transferring a pattern into the NIL resist layer through at least portions of the growth mask layer, wherein the growth mask layer becomes a patterned growth mask layer with openings therein; and growing semiconductor material portions through the openings in the patterned growth mask layer, wherein: the nano-imprint lithography stamp includes a device region and alignment mark regions -9-U.S. Application No.: 16/084,849VIA EFS Attorney Docket No.: 9308-074 that are surrounded by the device region, wherein the device region includes a pattern of an array of protrusions, and wherein each of the alignment mark regions includes a pattern that is different from the pattern of the array of protrusions; the openings in the patterned growth mask layer replicate the pattern of the array of protrusions and include apertures that replicate a pattern in each of the alignment mark regions; and growing semiconductor alignment structures through the apertures in the patterned growth mask layer; and applying and lithographically patterning a photoresist layer employing the semiconductor alignment structures as references for alignment of a lithographic pattern (claim 67-68) forming a growth mask layer over a semiconductor material layer; patterning the growth mask layer to form alignment mark apertures in alignment mark regions in the growth mask layer and forming openings in a device region in the growth mask layer; selectively growing semiconductor nanostructures through the openings in the patterned growth mask layer and selectively growing semiconductor alignment structures through the apertures in the patterned growth mask layer at the same time such that the semiconductor alignment structures include a same material as the semiconductor nanostructures; and applying and lithographically patterning a photoresist layer employing the semiconductor alignment structures as references for alignment of a lithographic pattern (claims 69-70) a patterned growth mask layer located over a semiconductor material layer, the patterned growth mask layer comprising alignment mark apertures in alignment mark regions and openings in a device region; and semiconductor nanostructures extending through the openings in the patterned growth mask layer and semiconductor alignment structures extending through the apertures in the patterned growth mask layer, wherein the semiconductor alignment structures include a same semiconductor material as the semiconductor nanostructures (claims 71-72).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817